
	
		I
		111th CONGRESS
		2d Session
		H. R. 5835
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2010
			Mr. Ellison (for
			 himself and Mr. Brady of Pennsylvania)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To authorize the use of subpoenas by the Office of
		  Healthy Homes and Lead Hazard Control of the Department of Housing and Urban
		  Development in investigations of potential violations of the Residential
		  Lead-Based Paint Hazard Reduction Act of 1992.
	
	
		1.Short titleThis Act may be cited as the
			 Improving Lead-Based Paint
			 Investigations Act of 2010.
		2.Subpoena
			 authority for the lead disclosure ruleSubsection (a) of section 1018 of Subtitle
			 A, of Title X of the Housing and Community Development Act of 1992 (42 U.S.C.
			 4852d), is amended by adding at the end the following new paragraph:
			
				(6)Authority of
				Secretary
					(A)InvestigationsThe
				Secretary is authorized to conduct such investigations as may be necessary to
				administer and carry out the duties of the Secretary under this section. The
				Secretary is authorized to administer oaths and require by subpoena the
				production of documents, and the attendance and testimony of witnesses as the
				Secretary deems advisable. Nothing contained in this subparagraph shall prevent
				the Administrator of the Environmental Protection Agency from exercising
				authority under the Toxic Substances Control Act or this Act.
					(B)EnforcementAny
				district court of the United States within the jurisdiction of which an inquiry
				is carried, on application of the Attorney General, may, in the case of
				contumacy, failure, or refusal to obey a subpoena of the Secretary issued under
				this section, issue an order requiring such entry or such compliance therewith;
				and any failure to obey such order of the court may be punished by such court
				as a contempt
				thereof.
					.
		
